Citation Nr: 1740356	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-16 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for a cervical spine disorder as secondary to service-connected right total knee replacement, left total knee replacement, and left leg neuropathy.

2.  Service connection for a lumbar spine disorder as secondary to service-connected right total knee replacement, left total knee replacement, and left leg neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1981 to November 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing has been associated with the claims file.  

These claims were remanded by the Board in February 2016 for further development, and have since been returned for further appellate review.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM). LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a VA examination and opinions.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including proving a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claim disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  No such examination was provided here.  

Here, there are current cervical and lumbar spine disabilities.  A July 2004 VA record noted a cervical strain after a motor vehicle accident.  A May 2005 VA lumbar spine MRI impression was degenerative disc disease and facet arthropathy and disc bulges.  A February 2010 VA cervical spine MRI impression was herniated discs.  In a March 2010 VA record, the impression was cervical cord compression and cervical spondylosis.  In a May 2010 VA record, the assessment was low back pain and cervicalgia from extensive history of heavy lifting.  Additionally, the Veteran is service-connected for a right total knee replacement, a left total knee replacement, and left leg neuropathy.  

At the June 2016 Board hearing, the Veteran clarified that his cervical and lumbar spine disorders were due to his knee disorders.  He stated that his gait was off due to his knee and leg disorders which caused his back disorders.  The Veteran also reported that his physicians told him that the service-connected disabilities could have caused his back disorders.  In a March 2010 VA record, the Veteran reported that he has fallen three times that week due to left leg and nerve neuropathy with shooting electrical shock up his leg.  In May 2010 VA record, the medical provider noted a history of low back, left lower extremities, and neck pain recently exacerbated after sustaining a fall flat on his back three months ago.  The Veteran had repeat falls since his last visit which has exacerbated his neck pain.  Accordingly, there are current cervical and lumbar spine disabilities which the Veteran and his treating providers have indicated maybe related to service-connected disabilities.  An examination is thus warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from August 2010 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his cervical and lumbar spine disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed cervical and lumbar spine disorder is caused or aggravated by the service-connected right total knee replacement, left total knee replacement, and left leg neuropathy, to include as due to an altered gait and as due to falls from the service-connected disabilities.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

